Name: Commission Regulation (EC) No 394/1999 of 23 February 1999 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of large-flowered roses originating in Morocco
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  trade;  Africa;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities24. 2. 1999 L 48/9 COMMISSION REGULATION (EC) No 394/1999 of 23 February 1999 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of large-flowered roses originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica- tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco, the West Bank and Gaza Strip (1), as last amended by Regula- tion (EC) No 1300/97 (2), and in particular Article 5(2)(b) thereof, Whereas Regulation (EEC) No 4088/87 lays down the conditions for applying a preferential duty on large- flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports into the Community of fresh cut flowers; Whereas Council Regulation (EC) No 1981/94 (3), as last amended by Commission Regulation (EC) No 650/98 (4), opens and provides for the administration of Community tariff quotas for cut flowers and flower buds, fresh, origin- ating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey; Whereas Commission Regulation (EEC) No 700/88 (5), as last amended by Regulation (EC) No 2062/97 (6), lays down the detailed rules for the application of the arrange- ments; Whereas Commission Regulation (EC) No 393/1999 (7) fixes the Community producer and import prices for carnations and roses for the application of the import arrangements; Whereas, on the basis of prices recorded pursuant to Regulations (EEC) No 4088/87 and (EEC) No 700/88, it must be concluded that the conditions laid down in Article 2(3) of Regulation (EEC) No 4088/87 for suspen- sion of the preferential customs duty are met for large- flowered roses originating in Morocco; whereas the Common Customs Tariff duty should be re-established; Whereas the quota for the products in question covers the period 1 November 1998 to 31 October 1999; whereas, as a result, the suspension of the preferential duty and the reintroduction of the Common Customs Tariff duty apply up to the end of that period at the latest; Whereas, in between meetings of the Management Committees, the Commission must adopt such measures, HAS ADOPTED THIS REGULATION: Article 1 For imports of large-flowered roses (CN codes ex 0603 10 11 and ex 0603 10 51) originating in Morocco, the preferential customs duty fixed by Regulation (EC) No 1981/94 is hereby suspended and the Common Customs Tariff duty is hereby re-established. Article 2 This Regulation shall enter into force on 25 February 1999. (1) OJ L 382, 31. 12. 1987, p. 22. (2) OJ L 177, 5. 7. 1997, p. 1. (3) OJ L 199, 2. 8. 1994, p. 1. (4) OJ L 88, 24. 3. 1998, p. 8. (5) OJ L 72, 18. 3. 1988, p. 16. (6) OJ L 289, 22. 10. 1997, p. 1. (7) See page 7 of this Official Journal. EN Official Journal of the European Communities 24. 2. 1999L 48/10 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1999. For the Commission Franz FISCHLER Member of the Commission